


110 HR 5598 IH: To establish a program under which employing offices of

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5598
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Mr. Clay introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To establish a program under which employing offices of
		  the House of Representatives may agree to reimburse employees for child care
		  expenses, and for other purposes.
	
	
		1.Program to Reimburse House
			 Employees for Child Care Expenses
			(a)Establishment of
			 ProgramThe Chief
			 Administrative Officer of the House of Representatives shall establish a
			 program under which an employing office of the House of Representatives may
			 agree to have payments made from the applicable accounts of the House of
			 Representatives to reimburse employees of the office for child care expenses
			 incurred while the employees are carrying out official duties. For purposes of
			 this section, a Member of the House of Representatives shall not be considered
			 to be an employee of the House of Representatives.
			(b)Providers of
			 ServicesThe child care
			 expenses for which reimbursement may be made under the program established
			 under this section are expenses incurred at the House of Representatives Child
			 Care Center operated under section 312 of the Legislative Branch Appropriations
			 Act, 1992 (2 U.S.C. 2062) or at any other provider of child care services which
			 is licensed or regulated by the Federal government or a State or local
			 government.
			(c)Limit on Annual
			 Aggregate Payments for Employing OfficeThe aggregate amount of
			 the payments made under the program under this Act with respect to an employing
			 office during a year may not exceed an amount equal to—
				(1)2% of the amount
			 made available for salaries and expenses of the employing office for the year
			 (or, in the case of an employing office that is the office of a Member of the
			 House of Representatives, 2% of the average Members’ Representational Allowance
			 for all Member offices for the year); reduced by
				(2)the amount
			 expended during the year with respect to the employing office under the student
			 loan repayment program established under section 105 of the Legislative Branch
			 Appropriations Act, 2003 (2 U.S.C. 60c–6).
				(d)Member
			 DefinedIn this Act, the term Member of the House of
			 Representatives includes a Delegate or Resident Commissioner to the
			 Congress.
			2.Regulations
			(a)In
			 GeneralNot later than 180
			 days after the date of the enactment of this Act, the Committee on House
			 Administration of the House of Representatives shall promulgate such
			 regulations as may be necessary to carry out the program under this Act.
			(b)Use of Central
			 Account for PaymentsUnder the regulations promulgated by the
			 Committee on House Administration under subsection (a), the Chief
			 Administrative Officer shall establish and administer a central account from
			 the applicable accounts of the House of Representatives for making payments
			 under the program, and the payments will not be made from the budgets of
			 employing offices.
			3.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated from the applicable accounts of the House of
			 Representatives such sums as may be necessary to carry out the program under
			 this Act during fiscal year 2009 and each succeeding fiscal year.
		4.Effective
			 DateThe program established
			 under this Act shall be in effect during the One Hundred Eleventh Congress and
			 each succeeding Congress.
		
